Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 12/21/2020 has been entered. Claims 1, 8 and 15 have been amended. Claims 1-20 are pending in this application.

Applicant's arguments with respect to claims 1-20 rejection under 35 U.S.C 112(b) have been fully considered and persuasive. The rejection has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, Van Der Sluis et al. (U.S Pub No. 2015/0234751 A1, referred to as Van) and Fahrny et al. (U.S Pub No. 2017/0244729 A1, referred to as Fahrny).

Van discloses an electronic system for generating a cryptographic key, the system comprising a memory used as a physically unclonable function, the memory being writable, volatile and configured such that upon each powering-up of the memory the memory settles into a memory content which depends upon at least partially random 

Fahrny discloses methods and apparatus for real-time security monitoring on a computing device. A system may define privileges to access hardware interfaces for each process of a plurality of processes executing on a computing device. The privileges may be defined in a privileged operating system level that controls root access to an operating system.

However, regarding claims 1 and 15, the prior art of Van and Fahrny when taken in the context of the claim as a whole do not disclose nor suggest, “providing to a server, from a device lacking an initial cryptographic key, a request to enroll the device in a management service with the server; receiving, in response to the request provided to the server, an indication of a key generation function from the [[a ]]server.” and “generating, by a processor of the device, a cryptographic key based on the received indication of the key generation function 

Regarding claim 8, the prior art of Van and Fahrny when taken in the context of the claim as a whole do not disclose nor suggest, “provide to a server, from a device lacking an initial cryptographic key, a request to enroll the device in a management service with the server; receive, in response to the request provided to the server, an received indication of the key generation function 

Claims 2-7 depend on claim 1, claims 9-14 depend on claim 8 and claims 16-20 depend on claim 15 and are of consequence allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/HASSAN SAADOUN/Examiner, Art Unit 2435   

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435